DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 9/9/20, which is entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slider” of claim 5 as amended must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “third operating parameter” of claim 9, the subject matter of the last three lines of claim 19, and the entire subject matter of claims 20 and 21 are not supported in the specification.

Claim Objections
Claim 20 objected to because of the following informalities:  the limitation “the endpoint” in line 5 should be changed to “the end point” to be consistent with “an end point” in line 2 of claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 9 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 as amended has the limitation of “a third operating parameter of the air inlet” that is not supported in the application as filed and is therefore new matter. 
The subject matter of new claim 21 is not supported in the application as filed and is therefore new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operator control unit" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The rejection could be obviated by amending the limitation to “the touch-sensitive bar”. Claims 2 and 4 are rejected for depending from claim 1.
Claim 12 recites the limitation "the operator input device" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim. The rejection could be obviated by amending the limitation to “the touch-sensitive bar”.

Allowable Subject Matter
Claims 1, 2, 4, and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5, 8, 10, 11, and 13 – 19 are allowed.
Claim 20 would be allowable if rewritten or amended to overcome the objection set forth in this Office action
The following is a statement of reasons for the indication of allowable subject matter:  
Related to claim 1, the present invention pertains to a method for operating an air inlet in a vehicle that specifically requires setting, via a touch-sensitive bar in an air stream of an air inlet in a vehicle, a temperature and/or a volume flow of air flowing into an interior of the vehicle, controlling a color of one or more luminous elements of the bar depending on the set temperature and/or volume flow. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor 
Related to independent claim 5, the present invention pertains to an apparatus for an inflow of air that specifically requires an air inlet including air-guiding slats, a touch-sensitive bar positioned in front of the air inlet such that the bar is disposed in the air stream, the bar configured to set first and second operating parameters of the air inlet, the parameters being selected from a temperature of the airs stream and a volume flow of the air stream, the bar including luminous elements, a touch-sensitive slider configured to receive tactile input for setting the second parameter, wherein a color of one or more of the luminous elements is determined from the first and/or the second operating parameter. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above method used in combination with the touch-sensitive bar being configured to rotate about its longitudinal axis so as to set the first operating parameter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winget (US 10,449,828 B2) discloses an air inlet for a vehicle that has touch-sensitive bars but the bars are not capable of rotating about their longitudinal axes.
Gehring (US 7,455,581 B2) discloses a bar (joystick) but is not a touch-sensitive bar and does not have luminous elements and is not capable of setting temperature or volume flow.
Yamane (JP 2009-214570 A) discloses a knob capable of rotating about its longitudinal axis and can be used to set temperature or air volume flow, but does not have a touch-sensitive bar having luminous elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762